DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings of record do not have the required line quality.  Under 37 CFR 1.84, black and white drawings are normally required.  Photographs are only permitted if they are the only practicable way of illustrating the invention, which is not the case here.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 2, 9 and 20 are objected to because of the following informalities:  In claim 2, “is formed comprising” is not grammatically correct.  In claim 9, the word “wherein” has been repeated.  In claim 20, “if fully made” should be “is fully made”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims each recite the limitation "said strapping".  There is insufficient antecedent basis for this limitation in the claims, as claims 7 and 16 depend from claims 1 and 10 respectively, rather than claims 6 and 16 which first recite a strapping.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Groves, and further in view of Ward.  Ray discloses in the Figures and specification a decorative mask comprising a plurality of articles 10, 11 and 12, being die cut from a sheet material (see col. 2, lines 16-18, 50-51 and 68-71).   Ray further discloses that article 10 is formed from “a flat sheet of material which may be paper, plastic or any other suitable material that can be bent” (col. 2, lines 14-15) and further discloses that article 11 “may be formed “from any suitable material as has been hereinbefore indicated”, and that article 12 is “also cut from a blank of material” (col. 2, line 69).  The disclosure thus suggests to one of ordinary skill in the art that each of these articles could be formed of the same flexible sheet material.  The articles are self-connecting to provide a three-dimensional appearance to the mask, as shown in Figure 2, and are connectable to each other without the use of any additional mechanical closures.  Article 10 is configured to secure the mask to a user’s head.  
Ray does not disclose that the device is configured to adjustably secure the device to a user’s head.  This feature is known in the art, as disclosed for example by Groves (see Fig. 2 and col. 2, lines 17-28, disclosing strap 34 having a plurality of slots 35 which are selectively attachable to opposing tab 32 to secure the device to a wearer’s head).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Ray as viewed in combination with Ward by providing an adjustable strapping as an obvious substitution of one known element for another to achieve predictable results under MPEP 2143(I)(B), and for the purpose of allowing the device to more easily be worn on heads of different sizes.

With respect to claim 5, Ray discloses that at least one of its articles comprises slots configured to receive tabs.  See slots 16 and 24, as shown in Figure 7.  With respect to claims 6 and 7, Groves discloses a strapping element 34 as discussed above.  With respect to claim 8, while Ray does not explicitly disclose the use of different colors for each article, Ray does show that each article is provided with a different pattern, thus suggesting the claim limitation.  Also, the coloring of the device is considered to be an aesthetic choice of design having no mechanical function.  See MPEP 2144.04(I).  With respect to claim 9, the devices of Ward and Groves both are absent any scoring.  

Claims 2-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Groves and Ward, and further in view of Haytas.  Ray as viewed in combination with Groves and Ward discloses or suggests the claimed limitations with the exception of the use of an EVA foam material to form the device as recited.  However, Haytas discloses at paragraphs [0006] and [0015] of its specification that EVA is resilient and pliable, and readily being capable of being cut, shaped and configured into a desired size and configuration.  It would have been obvious to one of ordinary skill .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 18, 2021